Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive.
Applicant argues Tong’s prior art reference numeral ‘130’ cannot read on the “sealing assembly” of claim 1 because Tong description of numeral ‘130’ is “optical fiber protection sleeve” without referencing “sealing” function.
According to Merriam-Webster.com definition 3b: to close or make secure against access, leakage, or passage by a fastening or coating.  The “optical fiber protection sleeve 130” meets the structural features as defined by claim 1, since claim 1 does not define the sealing assembly as anything more than an enclosure.  Thus, element 130, optical fiber protection sleeve, is part of a sealing assembly to enclose the optical fibers and guiding the fibers into the ferrule.
Applicant further argues Tong’s sealing assembly ‘130’ does not contact at least one of the wall or the union wall when the sealing assembly is received within the housing opening. 
The citation of numeral ‘130’ is short-hand mapping the most relevant structure.  However, the sealing assembly further comprises of spring 140 and clip with guide pins 120, wherein the 3 structures 140, 130, and 120 form the sealing assembly.  In this manner, the outer surface is configured to contact at least the union wall of (150a, 150b).
Applicant argues Fig. 2 shows the protrusion of ferrule 110 such that the sealing assembly 130 “cannot be received within the housing opening.  
The sealing assembly (130, 140, and 120) do not protrude out of the opening of housing 150 in Fig. 2, therefore, the examiner considers it is received within the housing opening.
Applicant argues the “cap” feature of claim 13 is not addressed and taught by Tong.

For these reasons, the examiner maintains the finality.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883